Citation Nr: 0315122	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cyst, back and 
shoulder. 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart condition 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for aortoiliac 
occlusive disease claimed as secondary to service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service November 1964 to July 1970 and 
from October 1970 to August 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The veteran testified in support of his claims at a Board 
videoconference hearing in December 2002.

The Board notes additional matters, which are not on appeal.  
The veteran originally also appealed the RO's March 2002 
decision denying service connection for dermatitis as a 
result of exposure to herbicides and soft tissue sarcoma as 
secondary to Agent Orange exposure; however, he withdrew his 
appeal of these issues during his December 2002 video-
conference hearing, and thus they are not before the Board.  
See 68 Fed. Reg. 13,235 (Mar. 18, 2003) (to be codified at 38 
C.F.R. § 20.204(b) (2003)).




REMAND

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).

VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Moreover, under additional regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
that the Board's is "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the "agency of original jurisdiction" (AOJ) (which 
in this case is the RO) for initial consideration and without 
having to obtain the appellant's waiver.  Disabled Am. 
Veterans, 327 F.3d at 1346-47.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  Id. at 1347.  The Federal 
Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  Id. at 1348; 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the RO sent the veteran a letter in August 2001 
informing him what information it needed from him with regard 
to his claims.  Although the RO requested that the veteran 
submit that information within 60 days, the RO also informed 
the veteran that if the information was received within one 
year from the date of the letter and the veteran was found to 
be entitled to benefits, VA would pay him from the date that 
it received his claim.  However, despite this notice, in the 
May 2002 statement of the case, the RO provided the veteran 
with the former version of 38 C.F.R. § 3.159 which provided 
that claimants had a responsibility to submit a well grounded 
claim before VA was obligated to assist that claimant in the 
development of the evidence.  With regard to VA's assistance 
in developing evidence pertinent to the claims in this case 
under the VCAA and the new version of section 3.159, the 
Board concludes that additional development is needed.

First, the Board notes that RO made a request for complete 
service medical records in November 2001 because only partial 
records were in the claims file at that time.  It is not 
clear that a response to this request was ever received.  
Presently only enlistment and separation examination reports 
and dental records are in the file; no progress notes, sick 
call records, or other service medical records of any kind 
are in the file.  Therefore, the RO should make another 
attempt to obtain addition records and request that a 
negative reply be obtained if no additional records are 
available.

Second, the case requires further development of the medical 
evidence.  There is competent medical evidence of the 
existence of the claimed disabilities in the file.  The 
veteran testified at the Board videoconference hearing in 
December 2002 that N. M. M., a VA physician, had indicated to 
him that his hypertension, heart condition and aortoiliac 
occlusive disease may be related to his service-connected 
PTSD.  He also testified that, since he had had cysts removed 
from his back and shoulder, he had developed another one on 
his side and that another VA doctor had indicated that these 
cysts were all related including one that the veteran 
testified he had on his face in service.  Accordingly, 
further develop of the medical evidence in this case in this 
case with regard to these claimed relationships in needed.

To ensure that VA has met its duty to assist the claimant in 
obtaining evidence necessary to substantiate his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write to the veteran and ask him to 
submit any additional evidence he may 
have in support of his claim.  Tell him 
that medical evidence of treatment for 
cysts or hypertension from 1977 to 1995 
would be the best type of evidence to 
submit with regard to the claims for 
service connection for those disorders.  
Notify him in the letter of the 
directives of the VCAA and the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159 
regarding his claims for entitlement to 
service connection.  Review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request any 
additional service medical records.  If 
no additional service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  If it is confirmed that no 
additional service records can be found 
or that they have been destroyed, 
notify the veteran of that fact.  
38 C.F.R. § 3.159(e).

3.  Schedule the veteran for VA 
dermatology (Skin) and cardiology 
(Heart) examinations.  Have the 
examiners review the medical evidence 
in the claims file.

The Skin examiner must state whether 
the veteran currently has any cysts on 
the skin.  If service medical records, 
including any additional records that 
may be obtained pursuant to this remand 
order, indicate that any cysts were 
present in service, the examiner should 
render an opinion as to whether the 
cysts in service, if any, are related 
to, or the same condition as, any cysts 
existing currently.

The Heart examiner must review the 
service medical records, to include 
blood pressure readings noted on 
examination reports in service, and 
state whether those records show that 
the veteran had hypertension in 
service.  In addition, the Heart 
examiner is to provide a medical 
opinion on each of the following 
questions:

(a)  Is it more likely, less likely, or 
as likely as not that PTSD caused the 
veteran's hypertension in this case as 
opposed to its being caused by other 
factors?

(b)  If the PTSD did not cause the 
veteran's hypertension, does it 
aggravate it or worsen it?  If so, 
please determine to what extent the 
PTSD has worsened the hypertension by 
referring to or furnishing medical 
evidence showing the pre-aggravation 
severity level of the hypertension and 
the post-aggravation severity level of 
the disease.

(c)  Is there any evidence that the 
veteran has a heart condition in this 
case?  If so, please render opinions on 
the following:  

(c)(1)  Is it more likely, less likely, 
or as likely as not that PTSD caused a 
heart condition as opposed to a heart 
condition being caused by other 
factors?

(c)(2)  If the PTSD did not cause a 
heart condition, does it aggravate or 
worsen a heart condition in this case?  
If so, please determine to what extent 
the PTSD has worsened the heart 
condition by referring to or furnishing 
medical evidence showing the 
pre-aggravation severity level of the 
heart condition and the 
post-aggravation severity level of the 
heart condition.

(d)  Is it more likely, less likely, or 
as likely as not that PTSD caused the 
veteran's aortoiliac occlusive disease 
in this case as opposed to its being 
caused by other factors?

(e)  If the PTSD did not cause the 
veteran's aortoiliac occlusive disease, 
does it aggravate it or worsen it?  If 
so, please determine to what extent the 
PTSD has worsened the aortoiliac 
occlusive disease by furnishing medical 
evidence showing the pre-aggravation 
severity level of the aortoiliac 
occlusive disease and the 
post-aggravation severity level of the 
disease.

4.  Readjudicate the veteran's claims 
for entitlement to service connection.  
If the benefits sought on appeal remain 
denied, provide the veteran with a 
supplemental statement of the case 
(SSOC) which includes the present 
version of 38 C.F.R. § 3.159.  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the March 
2002 Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


